Determination of the Superintendent of Insurance of the State of New York unanimously confirmed and the petition of Charles P. Cullen, as treasurer of New York Pire Insurance Rating Organization, et ah, the petitioners in the first of these consolidated proceedings, is dismissed, with $20 costs and disbursements to the respondents, Superintendent of Insurance of the State of New York and Allstate Insurance Company. In so holding, it is concluded that petitioners are aggrieved parties. The petition of Allstate Insurance Company, the petitioner in the second of these consolidated proceedings, is permitted to be withdrawn and the proceeding discontinued, without costs. No opinion. Concur — Botein, P. J., Breitel, M. M. Prank, Stevens and Bastow, JJ.